Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-7, 9-13, 15-20 and 23-24 remain withdrawn.

Claims 1, 5, 8, 14, 22, 25-26 and 28 are directed to a non-elected invention. The amendment filed 8/1/22 amends claim 1 to recite “at least one impact device that delivers the impact mass” (lines 6-7) and “wherein each of the at least one impact device sequentially delivers an impulse force to the impact mass at a plurality of locations” (see the last 2 lines of claim 1).
In the reply filed 12/27/18, Applicant elected subspecies A (fig. 2), directed to an embodiment where the trailer 101 has only one impact device 120.
In contrast, non-elected subspecies B is directed to an embodiment wherein the trailer 101 comprises two impact devices 1010 configured to deliver sequential impacts to respective impact locations (¶50).
Www.dictionary.com defines “each” as “every one of two or more considered individually or one by one” (emphasis added). Therefore, claim 1 requires plural impact devices and is directed to non-elected subspecies B.
Since Applicant has received an action on the merits for the originally elected invention of subspecies A, this invention has been constructively restricted to subspecies A according to the Restriction Requirement mailed 7/10/18 for prosecution on the merits. Accordingly, claims 1, 5, 8, 14, 22, 25-26 and 28 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. As a result, all pending claims are withdrawn.
Response to Arguments
The reply filed 8/1/22 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s):
The amendment shifts the invention from the elected invention to a non-elected invention, resulting in all pending claims being withdrawn.

The withdrawal of all pending claims in the application leaves no claims available to examine. Since the above-mentioned reply appears to be bona fide, applicant is given ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853        
                                                                                                                                                                                      /JILL E CULLER/ Primary Examiner, Art Unit 2853